Pee OubiaM.
A careful examination of tke record in reference to tke twenty assignments of error discloses no substantial error committed upon tke trial.
Tkere is no material respect in wkick tkis case differs" from tke several cases brougkt by tkis defendant to tkis Court kere-tofore. Caldwell v. Insurance Co., 140 N. C., 100; Sykes v. Insurance Co., 148 N. C., 13; Stroud v. Insurance Co., 148 N. C., 54; Whitehurst v. Insurance Co., 149 N. C., 273; Jones v. Insurance Co., 151 N. C., 54; Jones v. Insurance Co., 153 N. C., 388; Briggs v. Insurance Co., 70 S. E., 1068.
We do not tkink tke subject needs further discussion.
No error.